     Case 2:17-cv-07215-R-JC Document 105 Filed 06/21/19 Page 1 of 4 Page ID #:2961



 1    MICHAEL N. FEUER, SBN 111529                 MITCHELL A. KAMIN, SBN 202788
 2    City Attorney                                NEEMA T. SAHNI, SBN 274240
      JAMES P. CLARK, SBN 64780                    Covington & Burling LLP
 3    Chief Deputy City Attorney                   1999 Avenue of the Stars, Suite 3500
 4    LEELA A. KAPUR, SBN 125548                   Los Angeles, California 90067-4643
      Executive Assistant City Attorney            mkamin@cov.com
 5    VALERIE L. FLORES, SBN 138572                Telephone: (424) 332-4800
 6    Managing Senior Assistant City Attorney      Facsimile: (424) 332-4749
      MICHAEL DUNDAS, SBN 226930
 7    Deputy City Attorney                         DAVID M. ZIONTS, pro hac vice
 8    200 North Main Street, City Hall East        IVANO M. VENTRESCA, pro hac vice
      Suite 800                                    Covington & Burling LLP
 9    Los Angeles, California 90012                One CityCenter
10    mike.dundas@lacity.org                       850 Tenth Street NW
      Telephone: (213) 978-8130                    Washington, DC 20001
11    Facsimile: (213) 978-8312                    dzionts@cov.com
12                                                 Telephone: (202) 662-6000
                                                   Facsimile: (202) 662-5987
13
14   Attorneys for Plaintiff City of Los Angeles
15
                             UNITED STATES DISTRICT COURT
16
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
                                                       Case No.: 2:17-cv-07215-R-JC
18    CITY OF LOS ANGELES,
19                                                     JOINT STATUS REPORT
            Plaintiff,
20                                                     Judge: The Honorable Manuel L. Real
            v.
21
22    WILLIAM P. BARR, Attorney General of
      the United States, et al.,
23
24          Defendants.
25
26
27
28
                                         JOINT STATUS REPORT
     Case 2:17-cv-07215-R-JC Document 105 Filed 06/21/19 Page 2 of 4 Page ID #:2962



 1                                  JOINT STATUS REPORT
 2         Pursuant to this Court’s June 14, 2019 Order (ECF No. 104), the parties hereby
 3   make the following joint status report:
 4         On April 11, 2018, this Court issued a final order granting summary judgment and
 5   a permanent injunction to the City of Los Angeles (“City”) on its claims with respect to
 6   the Fiscal Year (“FY”) 2017 Community Oriented Policing (“COPS”) Hiring Program
 7   grant (Counts Four, Five, and Six). See ECF No. 75. The Department of Justice (“DOJ”)
 8   appealed this order (No. 18-55599), and oral argument was held on August 30, 2018.
 9   The appeal remains pending.
10         On September 13, 2018, this Court granted the City a preliminary injunction with
11   respect to its FY 2017 Edward Byrne Memorial Justice Assistant Grant (“Byrne JAG”)
12   program claims (Counts One, Two, and Three). See ECF No. 93. DOJ appealed this
13   order (No. 18-56292), and oral argument was held on April 10, 2019. The appeal
14   remains pending.
15         With respect to the COPS claims, this Court’s order resolves those claims, pending
16   decision by the Ninth Circuit on appeal. With respect to the FY 2017 Byrne JAG claims,
17   the parties have conferred and agreed that the Ninth Circuit’s decision on the appeal of
18   this Court’s preliminary injunction will likely control or inform this Court’s resolution of
19   those claims on the merits. Therefore, it is the parties’ joint position that there should be
20   no further proceedings in the district court with respect to the FY 2017 Byrne JAG grant
21   program claims until the Ninth Circuit issues a decision in appeal No. 18-56292.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                   1
                                         JOINT STATUS REPORT
     Case 2:17-cv-07215-R-JC Document 105 Filed 06/21/19 Page 3 of 4 Page ID #:2963



 1   Dated: June 21, 2019
 2
 3                                            Respectfully submitted,
 4
 5    MICHAEL N. FEUER, SBN 111529               JOSEPH H. HUNT
      City Attorney                              Assistant Attorney General
 6
 7                                               NICOLA T. HANNA
      /s/ Mitchell A. Kamin                      United States Attorney
 8
      JAMES P. CLARK, SBN 64780
 9    Chief Deputy City Attorney                 JOHN R. TYLER
      LEELA A. KAPUR, SBN 125548                 Assistant Director
10
      Executive Assistant City Attorney
11    VALERIE L. FLORES, SBN 138572
      Managing Senior Assistant City             /s/ Daniel D. Mauler
12
      Attorney                                   DANIEL D. MAULER
13    MICHAEL DUNDAS, SBN 226930                 (Va. Bar #73190)
14    Deputy City Attorney                       Trial Attorney
      200 North Main Street, City Hall East
15    Suite 800                                  Department of Justice, Civil Division
16    Los Angeles, California 90012              1100 L Street, NW
      Telephone: (213) 978-8344                  Washington, DC 20005
17    Facsimile: (213) 978-8312                  Telephone: (202) 616-0773
18    Email:     james.p.clark@lacity.org        Facsimile: (202) 616-8470
                                                 E-mail:    dan.mauler@usdoj.gov
19    MITCHELL A. KAMIN,
20    SBN 202788                                 COUNSEL FOR DEFENDANTS
      NEEMA T. SAHNI, SBN 274240
21    Covington & Burling LLP
22    1999 Avenue of the Stars, Suite 3500
      Los Angeles, California 90067-4643
23    Telephone: (424) 332-4800
24    Facsimile: (424) 332-4749
      E-mail:    mkamin@cov.com
25
26    DAVID M. ZIONTS, pro hac vice
      IVANO M. VENTRESCA, pro hac vice
27    Covington & Burling LLP
28
                                                  2
                                       JOINT STATUS REPORT
     Case 2:17-cv-07215-R-JC Document 105 Filed 06/21/19 Page 4 of 4 Page ID #:2964



 1    One CityCenter
 2    850 Tenth Street NW
      Washington, DC 20001
 3    Telephone: (202) 662-6000
 4    Facsimile: (202) 662-5987
      Email:      dzionts@cov.com
 5
 6    COUNSEL FOR PLAINTIFF
 7
 8
 9
                                ATTESTATION OF SIGNATURES
10
           I, Mitchell A. Kamin, hereby attest, pursuant to Local Civil Rule 5-4.3.4(a)(2)
11
     of the Central District of California, that all signatories identified on this document
12
     concur in the document’s content and have authorized its filing.
13
14
                                                          /s/ Mitchell A. Kamin
15                                                        MITCHELL A. KAMIN
16                                                        COVINGTON & BURLING LLP
                                                          COUNSEL FOR PLAINTIFF
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
                                         JOINT STATUS REPORT
